SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO (Rule 14d-100) Tender Of fer Statement under Section14(d )(1) or 13( E of the Securities Exchange Act of 1934 ReachLocal, Inc. (Name of Subject Company (Issuer) and Filing Person (Offeror)) Common Stock, $0.00001 par value per share (Title of Class of Securities) 75525F104 (CUSIP Number of Class of Securities (Underlying Common Stock)) Adam F. Wergeles, Esq. ReachLocal, Inc. 21700 Oxnard Street, Suite 1600 Woodland Hills, California 91367 (818) 274-0260 (Name, Address, and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Filing Person) Copies to: Christopher L. Kaufman, Esq. Bradley A. Helms, Esq.
